Citation Nr: 1709645	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-49 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as a due to exposure to environmental hazards during Gulf War service or as secondary to a service-connected disability.

2.  Entitlement to service connection for headaches, to include as a due to exposure to environmental hazards during Gulf War service or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from May 1988 to September 1988 and on active duty from October 1990 to May 1991, with service in Southwest Asia from November 1991 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case is currently under the jurisdiction of the RO in Atlanta, Georgia.

The Veteran requested a hearing before the Board in his December 2010 VA Form 9.  However, in a subsequent communication received in December 2014, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).

The claims were remanded in August 2015 and are now returned to the Board for further adjudication.

The Veteran submitted two notices of disagreement last month.  These will be addressed by the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets additional delay, but finds that additional development of the record is required to fully satisfy the duty to assist the Veteran.

In multiple statements in support of claim, the Veteran indicated the belief that there was a "direct linkage" between inhalation of smoke from oil well fires in Kuwait and his diagnosed sleep apnea.  See July 2008 Statement in Support of Claim; December 2008 Notice of Disagreement.  He explained that he was exposed to several "environmental plagues" such as non-filtered water, petroleum fuel JP 4, diesel and Mo-Gas within his transportation unit, chemical pesticides and oil well fires.  Id.  He indicated that while traveling to Kuwait, he was engulfed constantly by the thick black smoke of oil well burning and that he inhaled large amounts of smoke on several missions.  Id.  See also March 2017 Statement in Support of Claim.  A fellow soldier wrote a buddy statement in July 2008 corroborating that their unit endured the smell and smog of oil wells burning; she wrote of "severe oil smog so thick you could barely breathe for days on days."  The Veteran indicates that currently he needs a CPAP machine each night to sleep and believes his breathing problems, to include sleep apnea, were caused by exposures during Gulf War service.

In terms of his headache, the Veteran also believes that he experiences them due to his breathing problems, to include sleep apnea.  He indicated that his VA doctor told him that severe breathing patterns overnight were causing him to have constant headaches.  See December 2008 Notice of Disagreement.  He reported headaches at his Persian Gulf examination in September 2006.  He was seen in September 2007 with assessment of rule-out sleep apnea which would cause headaches.

In August 2010, the Veteran underwent a general VA examination that addressed sleep disturbance, sleep apnea and headaches.  The Veteran indicated being restless in his sleep during service and waking up in the night due to dyspnea.  He reported excessive snoring.  In addition, he indicated currently experiencing daytime hypersomnolence and fatigue, along with chronic headaches associated with his sleep difficulty.  As for headaches, the Veteran recalled they started after return from the Gulf, but he could not recall the precise onset.  He indicated he did not seek treatment during service, but now experienced intermittent frontal headaches two to three times per week that would last 10 to 15 minutes.  He associated headaches with lack of sleep and noted them on days when he had not had enough sleep.  The examiner concluded that sleep apnea was less likely as not caused by or related to military service because the service treatment records did not contain documentation of sleep apnea and the Veteran reported symptoms in 2007 with a diagnosis in 2008.  As for headaches, the examiner noted they were secondary to sleep apnea.

In August 2015, the Board remanded the claims for a VA examination for sleep apnea to take into account the Veteran's lay testimony of snoring extremely loudly during service.  

In July 2016, the Veteran underwent a VA examination.  The Veteran indicated his sleep apnea condition began in 1990.  He reported experiencing sleep problems during the Gulf war and that he would "jump up" in his sleep.  The examiner noted current symptoms of headache and difficulty sleeping with posttraumatic stress disorder (PTSD).  In a September 2016 opinion, the examiner noted that service records did not document chronic on-going treatment for or a diagnosis of sleep apnea.  The examiner explained that snoring is a distinct and separate diagnosis from sleep apnea and that lay statements could not diagnose sleep apnea and do not establish continuity of sleep apnea since service.  In addition, regarding a relationship between sleep apnea and service-connected PTSD, the examiner explained that sleep apnea is an obstruction to outflow of air during sleep which would not be caused by mental conditions, to include PTSD.  The examiner acknowledged that peer-reviewed literature showed that PTSD and sleep apnea might co-exist as co-morbidities; however, the studies did not show that PTSD caused sleep apnea.  The examiner also opined that the records did not document that PTSD aggravated sleep apnea beyond its normal progression because mental issues did not cause obstruction to outflow of air during sleep.

In terms of headaches, at the July 2016 VA examination, the Veteran indicated his condition began in 1991.  He reported that he began having headaches while traveling through the oil wells of Kuwait.  He could not recall the specific date of the onset of symptoms.  He reported that he did not seek medical evaluation in service for headaches.  He indicated intermittent episodes of frontal headaches approximately 2 to 3 times per week that were triggered by lack of sleep.  He stated that starting the CPAP for the sleep apnea decreased the frequency of his headaches.  The examiner indicated that no records for headache were found during service or upon retirement from service.  Based on lack of evidence to support the claim, the examiner indicated she could not opine beyond speculation that the Veteran's current headaches were secondary to sleep apnea or due to service.

In December 2016, the Veteran underwent a VA examination for his headaches.  The Veteran stated he was getting headaches two to three times per week and was taking ibuprofen.  He indicated his belief that being exposed to burn pits contributed to his headaches.  Headaches were considered as part of a General Persian Gulf War Examination.  The examiner opined that review of the Veteran's service treatment records and medical treatment records revealed no diagnosis of, treatment for or complaints of chronic headaches and therefore, it was less likely than not that the Veteran had ongoing issues with headaches that are associated with his time in the Persian Gulf.

Currently, the evidence does not support the grant of service connection for sleep apnea or for headaches; however, the Board finds that a medical opinion should be obtained that directly takes into account the lay statements made by the Veteran in support of his claims.  Specifically, an examiner should opine regarding the Veteran's belief that his sleep disturbance, to include sleep apnea, and his headaches, which medical evidence suggests are secondary to his sleep apnea, are associated with the environment he dealt with while serving in the Southwest Asia theater of operations between November 1991 and April 1991.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate all updated VA treatment records with the electronic claims file.

2.  Return the Veteran's claims file to the July 2016 or December 2016 VA examiner or to the examiner who provided the additional opinion in September 2016 for an addendum opinion regarding both sleep apnea and headaches.  If both examiners are unavailable, the claims file should be provided to an appropriate examiner to provide an opinion.  If the AOJ determines that the opinions requested cannot be provided by the same examiner for sleep apnea and headaches, separate opinions by different examiners should be sought.

The examiner/s must review the claims file prior to rendering an opinion, to include the Veteran's lay statements regarding environmental hazards experienced while in Southwest Asia, to include oil well fires and black smoke.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea and/or headaches were caused by his military service, to include exposures to oil fires, smoke or fuel fumes as alleged by the Veteran in his statements in support of claim and by fellow service-members in buddy statements submitted in support of the Veteran's claim.

A complete rationale must be provided for all opinions offered.  All lay and medical evidence should be considered.  If the examiner/s is/are unable to provide opinions without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary to render an opinion.

3.  After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




